— Appeal by the plaintiffs from an order and judgment (one paper) of the Supreme Court, Suffolk County (Gowan, J.), entered November 18, 1987.
Ordered that the order and judgment is affirmed, with costs, for reasons stated by Justice Gowan at the Supreme Court.
*585We note that the plaintiffs’ contention that personal jurisdiction over the defendants Geotech Lizenz AG., Felix P. Jaecklin and Ladina M. Jaecklin can be sustained under CPLR 302 (a) (2) or (3), which is raised for the first time on appeal, is not properly before this court (see, Orellano v Samples Tire Equip. & Supply Corp., 110 AD2d 757, 758). Mangano, J. P., Lawrence, Hooper and Balletta, JJ., concur.